Per Curiam. This is an action in trespass for the recovery of damages for the refusal of the defendant to deliver certain corn to the plaintiff under an alleged contract. A trial was had by jury which resulted in a verdict and judgment in favor of the plaintiff for nominal damages. To reverse such judgment this appeal is prosecuted by the plaintiff. The record does not contain a bill of exceptions properly signed by the trial judge. It is not contended that any intrinsic error appears on the face of the record. The errors relied upon for reversal are the rulings of the trial court as to the admissibility of certain evidence, and the- giving and refusal of certain instructions. Inasmuch as the exceptions to such rulings are not preserved by a bill of exceptions, there is nothing presented for the consideration of this court. Vanlandingham v. Fellows, 1 Scam. 233; People v. Weston, 236 Ill. 104. The recitals of the clerk that exceptions were taken are of no effect. The judgment of the Circuit Court is affirmed. Affirmed.